Citation Nr: 0703022	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative joint disease 
(DJD) of the right knee. 

5.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected DJD of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to May 
1987.  VA benefits may not be based on a subsequent period of 
service due to the character of discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for depression, bipolar disorder and rheumatoid 
arthritis; and continued a 10 percent evaluation for DJD of 
the right knee and a 10 percent evaluation for DJD of the 
left knee.  

The issues of entitlement to an increased evaluation for DJD 
of the right knee and of the left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's depression 
either had its onset in service or preexisted service and was 
permanently worsened therein, or that any psychosis 
manifested to a compensable degree within one year after 
separation from service.

2.  Service medical records are negative for any complaints, 
findings, or diagnosis of a bipolar disorder.  

3.  Competent medical evidence of a diagnosis of bipolar 
disorder is not of record.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's rheumatoid 
arthritis either had its onset in service or preexisted 
service and was permanently worsened therein, or manifested 
to a compensable degree within one year after separation from 
service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

2.  Bipolar disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

3.  Rheumatoid arthritis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and a rating 
decision in September 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the statement of the case 
issued in February 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Service connection

The veteran seeks entitlement to service connection for 
depression, bipolar disorder and rheumatoid arthritis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and specified disorders become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's claimed depression, bipolar 
disorder, or rheumatoid arthritis to service.  

Service medical records are negative for complaints, findings 
or diagnosis of depression, bipolar disorder or rheumatoid 
arthritis.  In the report of medical history completed by the 
veteran at the time of several examinations in service, he 
denied having or having had depression, nervous trouble, 
arthritis and rheumatism.  The examination reports, including 
a June 1988 separation examination, contained no diagnosis of 
these disorders and the veteran's psychiatric clinical 
evaluation was normal.  Thus, the Board finds that a chronic 
acquired psychiatric disorder or rheumatoid arthritis is not 
shown in service.

Further, there is no medical evidence of record showing that 
a psychosis or rheumatoid arthritis manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis.  

The medical evidence of record does not show, nor does the 
veteran contend, that his claimed disorders are secondary to 
a service-connected disability.

With regard to his claim for entitlement to service 
connection for depression, VA treatment records from 1996 to 
2004 show that the veteran has a long history of substance 
abuse treatment beginning in 1992 at non-VA treatment 
facilities and in 1996 at a VA treatment facility.  At a VA 
psychiatric evaluation in April 1996 he denied a history of 
psychiatric treatment.  The examiner noted the veteran's 
complaints of mild depression and a history of short duration 
situational depressive periods.  The impression was drug and 
alcohol dependence.  The impression at subsequent evaluations 
in 1996 and 1997 was also drug and alcohol dependence with a 
period of remission.

More recent treatment records continue to show drug and 
alcohol dependence.  At a VA psychiatric evaluation in 
September 2002 for a possible need for medication for 
possible paranoia and depression, the impression was drug and 
alcohol dependence and personality disorder NOS.  At a VA 
psychiatric consultation in November 2003, the impression was 
drug and alcohol dependence in reported remission, 
personality disorder NOS with predominant narcissistic 
features and depressive disorder NOS by history.  A positive 
depression screen was evaluated as situationally related.   

At a VA psychiatric consultation in March 2004 during an 
emergency room visit, the impression was drug and alcohol 
dependence and personality disorder NOS with antisocial 
traits.  He did not display signs or symptoms of a psychotic 
disorder or acute mood diagnoses.  At a May 2004 primary care 
visit, the veteran complained of depression, increased 
anxiety, agitation, irritability, and homicidal ideation of 
several months duration.  He was found to have a depressed 
mood, and to be anxious, irritated, angry and stressed.  He 
was referred for a psychiatric consultation that same day to 
evaluate for depression.  The psychiatric examiner found that 
the veteran did not exhibit symptoms consistent with a mood 
or anxiety disorder.  He had a history of mood instability, 
irritability likely due to a personality disorder, and 
substance use.  The impression was drug and alcohol 
dependence and personality disorder not otherwise specified 
(NOS) with predominant narcissistic features.  

Although the veteran has complained of depression, the VA 
treatment records do not show a current diagnosis of a 
depressive disorder.  On examination in November 2003, his 
depressive disorder was by history and depression at that 
examination was situationally related.  In May 2004, he was 
found not to exhibit symptoms consistent with a mood disorder 
and the VA examiner opined that the veteran's mood 
instability and irritability was likely due to a personality 
disorder and substance use.  This medical evidence does not 
provide a link between depression and the veteran's service, 
to symptomatology since service, or to a service-connected 
disability.  

To the extent that there are multiple diagnoses of record 
showing that the veteran has a personality disorder, the 
Board notes that a personality disorders is not a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Accordingly, service connection for a personality 
disorder is not warranted.

The Board notes a long history of diagnosis of substance 
abuse and substance dependence.  With respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m).  As the veteran's claim for service connection was 
received in September 2003, service connection for the 
veteran's alcohol and drug dependence is barred as a matter 
of law.  Service connection for post-service alcohol or drug 
dependence secondary to a service-connected disorder is 
permitted under Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, the medical evidence of record does not 
indicate that the veteran's substance abuse is due to a 
service-connected disability.  

Regarding the issue of entitlement to service connection for 
bipolar disorder, medical evidence of record does not show a 
current disability of bipolar disorder.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131 (West 2002).  
There is no competent medical evidence of a current diagnosis 
of bipolar disorder.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the claim for entitlement to service 
connection for rheumatoid arthritis, the first medical 
evidence of record with regard to the claim for rheumatoid 
arthritis is in August 1996, when a blood test for rheumatoid 
arthritis came back positive.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  VA treatment records from 1996 to 2004 show 
complaints of joint pain and follow-up for rheumatoid 
arthritis.  This medical evidence, however, does not provide 
a link between rheumatoid arthritis and the veteran's 
service, to symptomatology since service, or to a service-
connected disability.  In addition, there is no competent 
medical evidence linking the veteran's rheumatoid arthritis 
to service or an incident in service or to symptomatology 
manifested since service.

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that he 
has specialized medical knowledge.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements 
are not competent medical evidence as to a nexus between the 
veteran's claimed depression, bipolar disorder, and 
rheumatoid arthritis and his service, or to symptomatology 
since service.  

After review of the evidence of record the Board does not 
find that a medical examination or a medical opinion is 
necessary to decide the claim.  There is no competent medical 
evidence of a diagnosed bipolar disorder.  Although there is 
evidence of rheumatoid arthritis and depression, as noted 
above, service medical records are negative for the 
disabilities claimed, and the disabilities were not 
manifested during an applicable presumptive period.  The 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 
38 C.F.R. § 3.159(c).

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claims of entitlement to 
service connection for depression, bipolar disorder and 
rheumatoid.  Although situational depression and rheumatoid 
arthritis have been diagnosed, there is no probative, 
competent medical evidence of record linking these 
disabilities to service.  No probative, competent medical 
evidence exists of a relationship between the claimed 
disabilities and any continuity of symptomatology asserted by 
the veteran.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
depression, bipolar disorder, and rheumatoid arthritis are a 
result of service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).



ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.  


REMAND

The appellant is seeking an increased evaluation for his DJD 
of the left knee and of the right knee.  He also complains of 
instability, giving way, and locking of his knees.  The 
veteran's most recent VA examination was in February 2003 and 
was conducted without access to the veteran's claims folder.  
Inasmuch as 38 C.F.R. § 4.1 requires accurate and fully 
descriptive medical examinations, with emphasis upon the 
limitation of activity imposed by the disabling condition, 
and given the fact that the appellant's service-connected 
bilateral knee disorder has not been properly evaluated for 
several years, the Board concludes that a VA orthopedic 
examination of the appellant's knees is necessary prior to 
appellate review.  See 38 C.F.R. § 3.159(c)(4) (2006) (VA's 
duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected bilateral knee disorder.  
The claims folder must be made available 
to the examiner for review and the 
examiner should note that the folder was 
reviewed.  The examiner should fully 
describe any functional limitation due to 
pain, any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  Additional 
limitation of motion during flare-ups and 
following repetitive use should also be 
noted.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range of 
motion loss.  If that determination is not 
feasible, this should be stated for the 
record and the reasons provided.  All 
indicated tests and x-ray examinations 
should be conducted.  A rationale should 
be provided for all opinions expressed.

2.  Then, readjudicate the appellant's 
claims for a rating higher than 10 percent 
for right and left knee disabilities.  If 
the action remains adverse to the 
appellant, he should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


